                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Joshua Kenneth Turner,

      Plaintiff,                             Case No. 2:19-cv-2376

      V.                                     Judge Michael H. Watson

Mike Davis, et a/..                          Chief Magistrate Judge Deavers

      Defendants.

                              OPINION AND ORDER

      Chief Magistrate Judge Deavers issued a Report and Recommendation

("R&R") on August 15, 2019, recommending the Court dismiss, in part, Piaintiffs

pro se prisoner civii rights Compiaint. ECF No. 11. The Court adopted the R&R

on September 6,2019, when no timeiy objections were fiied. Thereafter, Piaintiff

stated that he did not receive the R&R and asked for additional time to object.

ECF No. 16. The Court vacated its order adopting the R&R and granted Piaintiff

additional time to object. ECF No. 18. Piaintiff has objected within the deadline

established in that order. ECF No. 19.

      Piaintiffobjects only to the portion of the R&R that recommends dismissing

Plaintiffs claims against Defendants Annette Chambers-Smith and Wanda

Jackson.   The Court therefore ADOPTS the R&R's recommendations as to ail

other Defendants. With respect to Chambers-Smith and Jackson, Plaintiffs

objection states that Wanda Jackson refused to apply the Regulations for

Religion by failing to refer Plaintiffs religious request to a committee. Obj., ECF
No. 19. Plaintiffs objection is OVERRULED. As the R&R correctly points out,

Plaintiffs Complaint makes clear that he sues Chambers-Smith and Jackson for

certain actions they allegedly did or did not take during the grievance procedure.

See Compl., ECF No. 7. He therefore fails to state a §1983 claim against them

for the reason stated in the R&R. To the extent Plaintiff seeks to add new

allegations regarding Chambers-Smith or Jackson that are not related to the

grievance procedure, he may not do so in objections to the R&R. Rather,

Piaintiff must seek leave to amend his Complaint.

      The R&R is ADOPTED.


      IT IS SO ORDERED.




                                 IICHAEL H. WATSON, JUDGE
                                UNITED STATES DISTRICT COURT
